Citation Nr: 1400107	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  07-28 413	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected gastritis and stomach ulcers. 

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected temporomandibular joint syndrome (TMJ). 

3.  Entitlement to an evaluation in excess of 10 percent for gastritis and stomach ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to November 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in June 2010.  A transcript is of record.  In September 2010, the Board remanded the claims for additional development.  The Board also remanded a claim for service connection for headaches, to include as secondary to service-connected TMJ.  As service connection for migraine headaches was subsequently granted in a February 2012 rating decision, that issue is no longer before the Board for appellate review.  


FINDINGS OF FACT

1.  A current, competent and probative diagnosis of diabetes mellitus is not of record.

2.  A current diagnosis of a right shoulder disorder is not of record.

3.  The Veteran's service-connected gastritis and stomach ulcers is manifested by subjective complaints of abdominal pain, nausea, postprandial vomiting, weight loss, bloating, constipation and hematemesis, as well as objective evidence of delayed gastric emptying, weight loss and abdominal tenderness, but there is no evidence of gastric/stomach ulcer, chronic gastritis with multiple small eroded or ulcerated areas, and symptoms, and/or severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.310 (2013).

2.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for a rating in excess of 10 percent for gastritis and stomach ulcers have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.114, Diagnostic Codes 7304, 7307, 7319 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in May 2006 with regard to the claims remaining on appeal.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the agency of original jurisdiction (AOJ) in September 2006.  

The duty to assist was also met in this case.  Available service treatment records are in the claims file and all pertinent VA and private treatment records have been obtained and associated with the file.  There was also substantial compliance with the Board's September 2010 remand instructions as an unsuccessful attempt was made to obtain a complete copy of the Veteran's service treatment records, specifically records associated with reported right shoulder treatment while stationed in Korea; outstanding VA treatment records were obtained; the Veteran was requested to identify and provide the necessary authorization for all private health care providers who possess records pertinent to her claims; and VA examinations were conducted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes at this juncture that there is no prejudice to proceeding with adjudication of the claim for service connection for a right shoulder disorder without the Veteran's complete service treatment records as the Board has already determined that her account of first experiencing symptoms of right shoulder pain during service are credible.  See September 2010 remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA examinations with respect to the claim for increased rating were obtained in October 2007 and January 2011.  VA examinations with respect to the claims for service connection were obtained in January 2011.  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they considered all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

For certain chronic disorders, such as diabetes mellitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for diabetes mellitus and a right shoulder disorder both on a direct basis and as secondary to service-connected disabilities.  In regards to her claim for diabetes mellitus, the Veteran contends that early manifestations of her diabetes mellitus were incorrectly identified as a thyroid disorder in service.  She also asserts that diabetes mellitus is secondary to her service-connected gastritis and stomach ulcers.  In regards to her claim for a right shoulder disorder, the Veteran testified in June 2010 that she first experienced symptoms of shoulder pain in service while she was stationed in Korea and that one of her treating dentists informed her that the problems were related to her service-connected TMJ.

The Veteran's available service treatment records are devoid of reference to complaint of, or treatment for, diabetes mellitus, and they do not show any abnormal glucose or albumin levels on laboratory testing.  They are also devoid of reference to complaint of, or treatment for, any right shoulder problems, although a September 2003 dental record shows, in pertinent part, complaint of right neck pain with a notation that pain was possibly related to length of symptoms and stress.  

As noted above, the Board previously determined that the Veteran's account of first experiencing symptoms of right shoulder pain during service is credible.  See September 2010 remand.  The Board notes, however, that at the time of her October 2003 discharge examination, the Veteran denied painful or "trick" shoulder or elbow.  She also denied sugar or albumin in urine and clinical evaluation of her upper extremities and endocrine system was normal.  See reports of medical examination and history.  

The post-service medical evidence of record is voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

In pertinent part, VA treatment records reveal that the Veteran was seen at the VA Medical Center (VAMC) in Durham, North Carolina, in March 2004 with several complaints, to include her report that she had been told "her thyroid was off."  She was referred to the endocrine unit for hyperthyroidism.  See ECA/ACC note.  Subsequent treatment records reveal treatment related to complaints of dizziness, unsteady balance, and headaches.  

An April 2004 endo-consult reveals that the Veteran was seen with chief complaint of hyperthyroidism.  It was noted that the Veteran was referred from the ACC for low TSH; that she was initially seen in the ACC with gynecological symptoms, for evaluation of thyroid, and to get a mammogram for left breast lumps; that prior to presenting to the ACC, she was seen by her gynecologist for right lower quadrant pain, was noted to have an abnormal pap smear, was in need of a colonoscopy, and had right adnexal fullness.  It was also noted that the gynecologist noted a blood glucose of 300 and referred her to the ACC.  The Veteran reported that her symptoms began in March 2003 when she had gastritis and was also having palpitations, nausea, stomach pain and fatigue.  Her blood was drawn and she was told her TSH was low but her T3/T4 were normal.  In the middle of March 2004, she began having dizziness and vertigo and felt like she was "stepping high" when walking.  The Veteran described head spinning and feeling like she was in the twilight zone.  The morning of the consult she had nausea and vertigo.  The Veteran also reported nausea with eating, weight loss of five pounds over three weeks, constipation for the last month, feeling nervous/anxious, difficulty concentrating, difficulty sleeping, left neck pain, fevers, excessive sweating, excessive thirst, and polyuria.  The results of laboratory testing from March 23, 2004, were included in the consult, which showed elevated glucose (169 with references range of 65-110).  Following physical examination, the assessment was, in pertinent part, polydipsia, polyuria, nausea, weight loss and hyperglycemia.  The examiner noted that the Veteran had been told her blood glucose (BG) was 300 by gynecologist, was 169 here.  The examiner also noted "? new onset diabetes" and that the Veteran should consider a two hour glucose tolerance test (GTT) on her next visit (needs to be fasting though).  An April 2004 addendum indicates that the elevated blood sugar reported by the gynecologist was not data available to review.  

A May 2004 endo-attending note reveals that April 2004 laboratory testing revealed normal blood glucose (93 with reference range of 65-110) and negative glucose in the urine.  The impression was glucose.  The examiner noted that the Veteran had one random glucose that was elevated but repeat studies were completely within normal limits.  No further testing was ordered at that time.  A June 2004 laboratory test showed glucose and albumin levels in her blood to be within the reference range.  See record from Quest Diagnostics.  

A January 2005 endo-general notes reveals that the Veteran was seen with ongoing complaints of polyuria and polydipsia.  It was noted that she had an elevated fasting blood glucose (FBG) of 169 in March 2004, at the time of an acute illness.  The next FBG was 93 in April 2004.  The examiner noted the Veteran's report of high blood sugar at an outside appointment, but was not certain how high, and that she had a blood sugar of 300-400 early last year prior to her first visit here.  Following physical examination, the assessment was "28 yo female with h/o viral thyroiditis, resolved, presenting with abn fasting sugars and polyuria."  It was noted that the Veteran had a very thin build and was unlikely to have type 2 diabetes mellitus.  It was also noted that her long history was inconsistent with type 1 diabetes mellitus as she would have likely required insulin throughout this period.  It was noted that some people can have a honeymoon period where they are initially diagnosed, typically presenting with diabetic ketoacidosis (DKA) or a high requirement for insulin who then can go off insulin for up to a year or so.  It was noted that the Veteran did not fit this picture and that an oral glucose tolerance test (OGTT) would be checked to confirm and discharge her from the clinic.  In a February 2005 addendum, possible hyperglycemia was noted.  

A February 2005 endo-general note reveals that the Veteran was seen for follow up of an OGTT last month that was positive with a two hour blood sugar (BS) of 220.  It was noted, however, that the Veteran had never actually had a VA fasting blood sugar greater than 126.  The Veteran reported continuing to do well with rare instances of polyuria, polyphagia and polydipsia.  The assessment was definite insulin resistance and likely frank type 2 diabetes mellitus.  The examiner noted that given the presence of c peptide in the normal range, type 1 was out and the Veteran would not likely have the complication of DKA such that her course could be followed conservatively.  The examiner recommended a confirmatory blood sugar reading (i.e. fasting glucose) performed in the next several days and for the Veteran to contact him with the results.  

A May 2005 endo-general note reveals that the Veteran had a history of elevated plasma glucose and that on her last visit, she had been told to obtain a glucometer and to measure her blood sugar.  The Veteran reported that her fasting BS were in general 70-80 and after dinner were usually in the 150 range going as high as 240-300 after a large dinner.  It was noted that the Veteran had called into the endocrine clinic with these values earlier that month and had been sent medication, which she had yet to receive.  Laboratory testing revealed negative urine glucose and blood glucose of 86 with reference range 65-110.  The assessment was insulin resistance.  It was noted that given the elevated blood sugar after meals, Metformin would be started.  

The Veteran underwent a VA examination in conjunction with several other claims in December 2005.  A urinalysis conducted at that time was negative for glucose.  

A February 2006 endo-general note reveals that the Veteran forgot her blood glucose log but reported sugars usually running between 105 and 115.  It was noted that she had stopped taking Metformin in December 2005 because she was "losing weight too fast."  The Veteran reported that she was ill at the beginning of December 2005 and after she took some over the counter medications, she began to feel "dizzy, like I was having an out of body experience."  She went to a non-VA facility where she received several hours of fluids to bring her blood glucose back to normal.  The assessment made by the intern examining the Veteran was type 2 diabetes mellitus.  It was noted, however, that the Veteran's blood glucose had been in the normal range despite discontinuing the Metformin, that her sugars were high after taking over the counter medications; that she had been told to ask for sugar-free over the counter medications; and that she would continue to control blood glucose with diet.  In an addendum, the attending physician noted that the Veteran had diabetes based upon elevated two hour blood glucose on OGTT, which is generally diet-controlled.  

An April 2008 letter from a physician at the Washington, DC VAMC to the Veteran reports that he had reviewed the Veteran's results of recent testing.  The complete blood count results were normal.  The physician informed the Veteran that the chem 7 is a profile designed to monitor blood levels for sodium and potassium as well as to monitor kidney function and blood sugar.  The results were normal and glucose was 94.  The physician also informed the Veteran that the hemoglobin A1C (HbA1c) is a test used to monitor diabetes.  The test gives physicians a sense for how well blood sugars have been controlled over the past three to four months.  The goal is a value less than 7.0.  The Veteran's value was 5.6%, which was reported to be a normal value.  In the comments section, the physician informed the Veteran that he had reviewed all glucose readings from the military and the VA.  He noted that she had one abnormal random glucose reading on March 23, 2004, that was 169.  "It was at 2:19pm, so it was most likely not fasting.  Non-fasting readings up to 200 are normal.  A fasting reading over 126 qualifies as diabetes."  The physician informed the Veteran that all her other readings were normal and that she never had glucose in her urine on any of numerous urinalysis.  The physician also noted that the Veteran's "only truly abnormal testing...was a 2-hour oral glucose tolerance test on 1-28-05 at the Durham VAMC.  It was abnormal at 220.  (Normal is below 140, impaired glucose tolerance is up to 199, and diabetes is over 199.)"  The physician went on to say that to meet the criteria for diabetes, at least one more abnormal reading on either a fasting glucose or 2-hour glucose tolerance test was needed.  He recommended returning to the lab some morning for a fasting blood test, which he had ordered.  

A July 2008 primary care nursing triage note indicates that the Veteran was seen with chief complaint of frequent urination with bleeding/back/vomiting.  An addendum indicates that the Veteran complained the physician was taking too long to see her.  She stated she was a diabetic and it was noted the physician had asked for a blood sugar to be done by a nurse in the clinic, which the Veteran refused before walking out.  Another July 2008 addendum noted that available lab data at VA did not support a diagnosis of diabetes mellitus.  

An August 2008 letter to the Veteran regarding the results of testing revealed that the complete blood count results were normal, that the chem 7 results were normal, and that the hemoglobin A1C test value was 5.7%.  It was also noted that urine analysis was abnormal as there was a small amount of blood in the urine, which the physician suspected was coming from the vagina, not the urinary tract.  

The post-service VA treatment records do not document treatment related to any right shoulder complaints.  Private treatment records, however, do.  In that regard, the Veteran was seen in October 2009 with complaint of severe, intractable pain in the neck with extension to the right upper extremity of approximately four years duration.  She reported that the pain began without any true inciting event, but had increased to the point where it was now rated severe in intensity and nearly constant in duration.  Following physical examination, to include review of an April 2009 magnetic resonance imaging (MRI) report, the differential diagnoses included cervical degenerative disc disease, C3-4 through C5-06; cervical radiculitis; cervical myofascial pain; and possible cervical facet arthropathy.  There was no diagnosis related to the right shoulder.  See record from The Spine Center at The Center for Pain Management.  The Veteran was seen for a return visit at the same facility in June 2010.  She reported continued pain in the neck and shoulder.  The differential diagnoses again included cervical degenerative disc disease, C3-4 through C5-06; cervical radiculitis; and cervical myofascial pain, without any diagnosis related to the right shoulder.  

The Veteran underwent a VA diabetes examination in January 2011.  In pertinent part, she stated that she was dizzy and went to the VA in Durham, where she was diagnosed with type 2 diabetes mellitus.  She was seen by an endocrinologist and started on Metformin.  She was also told to check her BG three times a day, approximately two hours post each meal.  The examiner noted that the Veteran stated that the first symptom that she had of diabetes was dizziness and nausea, no vomiting.  The Veteran stated that she was weaned off Metformin in 2008 because her HBa1c was good and she was managing her type 2 diabetes mellitus well with diet, exercise and weight control.  The examiner conducted a detailed physical examination and also included the results of fasting blood glucose tests and other appropriate laboratory evaluation.  The examiner reported that the Veteran had had "multiple lab reports from Durham, Baltimore and the DC VAMC as well as bloodwork from when she was active duty dated between 2000 and 2002.  In all those records there are ZERO abnormal blood glucose level readings.  And the vast majority of the HBA1C levels are within normal limits.  There is one elevated HBA1C in Baltimore in 2006, but that was only 6.22 which is borderline (the ADA uses 6.5 as the cut off for a diagnosis of diabetes)."  The examiner reported that the Veteran's fasting blood glucose level during the GTT was normal.  In sum, the examiner determined that the Veteran's lab work and history did not support a diagnosis of type 2 diabetes mellitus.  The examiner also cited the July 2008 addendum that noted the available lab data did not support a diagnosis of diabetes mellitus.  In addition to the foregoing, the examiner noted that the Veteran's 2004 diagnosis of diabetes was questionable.  The examiner reported reviewing the service and VA medical records and realizing that the Veteran was put on Metformin for a short period of time.  However, the examiner could not find records definitively establishing a diagnosis of diabetes prior to the administration of Metformin.  In the opinion section, the examiner noted that there are no records of elevated glucose, urine microalbumin, urine glucose, or elevated HbA1c during the Veteran's active duty; no evidence of abnormal diabetic markers in 2004; a mildly abnormal glucose tolerance test in 2005 and a mildly abnormal HbA1c in 2006; and some evidence of possible borderline diabetes from 2005 to 2006, but in general, the lab findings do not support a diagnosis of type 2 diabetes mellitus.  

In a March 2011 addendum, the examiner who conducted the January 2011 VA diabetes examination reported reviewing the claims folder and medical records.  It was again noted that based on the Veteran's history, medical file review and lab review, the examiner did not feel that there was adequate medical weight to support a diagnosis of diabetes.  

The Veteran underwent a VA joints examination in January 2011, at which time she reported a right shoulder condition.  The Veteran specifically noted she began having daily, intermittent, sharp, shooting pain to her right shoulder blade.  The pain was described as moderate to severe in nature and the Veteran indicated she experienced this pain five to six times per day.  The Veteran reported that she had been told that the pain was not primary shoulder pain, but radiating pain from either her jaw or her neck.  The Veteran did not report any difficulties with moving her shoulder, nor did she report any numbness in the shoulder.  She denied receiving any injections to her shoulder, but stated she had received injections to her cervical spine, which temporarily relieved the pain in her shoulder.  The cervical spine injection had been performed the prior September and had provided two months relief of pain.  The Veteran denied a history of trauma to her right shoulder joint.  Following a detailed physical examination, the examiner reported that there was insufficient evidence on history and physical examination to establish a right shoulder diagnosis.  

The preponderance of the evidence of record does not support the claims for service connection for diabetes mellitus and a right shoulder disorder.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board acknowledges that VA records include shoulder arthralgia on the Veteran's active and verified problem list.  Arthralgia is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  Pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no evidence, in either the VA or private treatment records, that the Veteran has been diagnosed with a disorder involving her right shoulder other than arthralgia despite her complaints of pain.  

The Board also acknowledges the Veteran's assertions that she has diabetes mellitus.  It appears from review of the evidence of record, however, that any diagnosis of diabetes mellitus was based on the Veteran's report that she had been diagnosed with the disability.  The Veteran is not competent to diagnose diabetes mellitus as diabetes mellitus is not a disability that is capable of direct observation, such as a separated shoulder, varicose veins, and flat feet, but more resembles rheumatic fever, which involves processes that cannot be directly observed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  Therefore, the Veteran's assertion, and any diagnosis of diabetes made in reliance on such an assertion, is not afforded any probative value.  In addition, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements made in connection to her claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  In that vein, several physicians have indicated that laboratory findings do not support a diagnosis of diabetes.  See e.g., April 2008 letter; July 2008 addendum; January 2011 VA diabetes examination report.  

In the absence of evidence of a current, competent and probative diagnosis of diabetes mellitus, or a current diagnosis involving the Veteran's right shoulder, service connection is not warranted on either a direct or secondary basis and the claims must be denied.  See 38 C.F.R. §§ 3.303, 3.310.  Service connection is also not warranted for diabetes mellitus on a presumptive basis in the absence of competent and probative evidence that it manifested to a compensable degree within one year following the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection for gastritis and stomach ulcers was granted in a February 2005 rating decision, which assigned a 10 percent rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7304, effective November 28, 2003.  The diagnostic criteria currently used to evaluate this disability include Diagnostic Code 7307 in conjunction with Diagnostic Code 7304.  

The Veteran contends that she is entitled to an increased rating because her condition has become more severe since last evaluated.  See April 2006 VA Form 21-4138; June 2007 VA Form 9.  She reports undergoing surgery related to her service-connected condition in August 2006, which impacted her ability to work.  See October 2006 VA Form 21-4138.  

The Board notes at this juncture that a claim for a temporary total evaluation pursuant to 38 C.F.R. § 4.30 due to hospital treatment related to the service-connected gastritis and stomach ulcers was denied in a July 2007 rating decision.  

The Veteran testified in June 2010 that her symptoms included gastroesophageal reflux disease (GERD), irritable bowel syndrome, and gastritis.  She reported that the gastritis had gotten worse over the years because the medications that had been prescribed that were helping the condition had been taken off the market and there are no other medications that can treat her disorder.  The Veteran testified to experiencing symptoms daily, to include nausea, vomiting, reflux, abdominal pain, bloating, stomach distention, regurgitation, and constipation, and that the symptoms occur generally three times a day following each meal.  

Diagnostic Code 7304 provides the rating criteria for gastric ulcer.  Under these criteria, a mild gastric ulcer with recurring symptoms once or twice yearly warrants a 10 percent rating.  A moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations warrants a 20 percent rating.  A 40 percent rating will be assigned where there is evidence of a moderately severe gastric ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted where there is evidence of a severe gastric ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7304.

Diagnostic Code 7307 provides the rating criteria for hypertrophic gastritis.  Under these criteria, a 10 percent evaluation is warranted when there is chronic gastritis with small nodular lesions, and symptoms.  A 30 percent evaluation is warranted when there is chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent rating is assigned for gastritis with severe hemorrhages or, large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7304.

The Board notes that the Veteran is separately service-connected for colon polyps pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7344.  The Schedule for Rating the Digestive System contains an introductory note, which stipulates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.113 also stipulates that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition; and that, consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in §4.14. 

The evidence of record as it pertains to the service-connected gastritis and stomach ulcers consists of VA and private treatment records and several VA examination reports.  

An April 2005 VA treatment record reveals that the Veteran presented with minor red bleeding and unusual symptoms related to suspected internal hemorrhoids or anal fissure.  A flexible sigmoidoscopy was performed, which, in pertinent part, revealed normal sigmoid and descending colon.  

The Veteran reported chronic abdominal pain in a June 2005 VA treatment record.  She indicated the pain had been present for three years and that she was unsure if it was related to her gastrointestinal problems.  The assessment was abdominal pain, questionable gynecological versus gastrointestinal.  

The Veteran reported episodes of nausea with postprandial vomiting of undigested food approximately 30 minutes after eating in a July 2005 VA treatment record.  She reported an over-five pound weight loss during the episodes of nausea/vomiting and that the episodes can last up to three to four weeks at a time.  She also reported bloating and constipation with bowel movements two times a week associated with straining.  There had been no recent bright red blood per rectum.  The bloating was relieved after bowel movement.  The impression was postprandial nausea/vomiting.  

A gastric emptying scan was performed by VA in May 2006.  The conclusion was delayed solid gastric emptying.  

A June 2006 VA treatment record reveals that the Veteran reported continued constipation, hard brown stool with bowel movement, and symptoms of gastroparesis without vomiting.  It was noted that a gastric emptying study was abnormal with delayed emptying.  The assessment was irritable bowel syndrome (IBS) with constipation predominant symptoms and delayed gastric emptying.  An August 2006 VA treatment record contains an assessment of IBS (predominantly constipation), gastritis, and gastroparesis.  No gastrointestinal symptoms were reported by the Veteran at that time.  An August 2006 colonoscopy contained findings of entirely normal colonic mucosa; no masses or polyps; and no vascular abnormalities.  

An esophagogastroduodenoscopy (EGD) was performed by VA in August 2006.  The hypopharynx, esophagus, gastroesophageal junction, pylorus and duodenum all appeared normal.  The mucosa of the antrum stomach appeared erythematous.  The impression was chronic gastritis.  There was no evidence of gastric outlet obstruction.  

The Veteran was seen by VA for follow up status post colonoscopy and EGD in September 2006.  A history of gastrointestinal problems was obtained, but no current symptomatology was reported by the Veteran.  The impression included IBS and gastroparesis.  Another September 2006 VA treatment record documents the Veteran's complaints of nausea, vomiting and cough after eating.  She presented with complaint of several weeks of worsening postprandial nausea and vomiting as well as a new dry cough.  After examination and review of several gastrointestinal diagnostic test results, the assessment was gastroparesis and IBS (constipation predominant).  

An October 2006 VA treatment record reveals that the Veteran reported daily early satiety and diffuse crampy abdominal pain.  There was some relation of the pain to eating, but it was an inconsistent finding.  Her bowel movements were reportedly constipated, without blood, every 10 days on average.  There was no fever, chills or sweating.  The assessment was constipation predominant IBS with superimposed foregut dysmotility manifested as delayed gastric emptying.  

The Veteran reported a chief complaint of cramping abdominal pain, with onset four days prior, in a November 2006 VA treatment record.  She reported that she was not eating solid food because of early satiety and increased pain.  She was able to keep down liquids.  Constipation was unchanged.  

A January 2007 VA treatment record indicates that the Veteran reported that when she takes her medication, her symptoms are improved, but she was not currently on it as she had run out and had no refills.  The Veteran reported a bowel movement every seven to 10 days and early satiety, which had worsened over the last several weeks with very poor intake, which often causes nausea and vomiting.  She denied fever, chills and sweating.  The assessment was constipation predominant IBS with superimposed foregut dysmotility manifested as delayed gastric emptying.  It was noted that the Veteran had lost just over eight pounds in the last four months.  

A May 2007 VA treatment record reveals that the Veteran reported chest pain and nausea as her chief complaint.  She denied vomiting and nausea at the time of examination, and also denied cough, fever and chills.  

The Veteran underwent a VA stomach, duodenum and peritoneal adhesions examination in October 2007, at which time she reported seeking an increased evaluation due to worsening symptoms since medication had been discontinued (due to being withdrawn from the market).  The Veteran reported several gastrointestinal problems, to include IBS, gastritis, gastric polyp, gastroparesis, history of gastric ulcer, and colon polyp.  She indicated she had a bowel movement only about once in two weeks.  Physical examination revealed her abdomen was soft and positive for tenderness in the epigastrium and left lower quadrant.  There were no masses.  The Veteran was diagnosed with gastroparesis, gastritis, IBS, gastric polyp and colon polyp.  The only diagnostic testing conducted at the time of the examination, however, was urinalysis and blood work.  

A second VA examination was conducted in October 2007.  The Veteran reported gastritis but indicated it did not affect general body health or body weight.  She reported stomach pain that occurred three times a day after eating.  The pain was described as burning.  The Veteran also reported nausea as often as three times per day.  She indicated she could get sweaty and hot with nausea, which was usually brought on by eating.  She had never vomited blood or passed any black tarry stools.  She denied receiving any treatment.  The examiner noted the absence of stomach distention and constipation.  Physical examination revealed that the Veteran appeared well nourished.  The abdomen had slight tenderness in the left upper quadrant.  The diagnosis was changed from gastritis and stomach ulcers to gastritis.  The reasons were subjective history and objective examination.  The examiner also reported the absence of anemia and findings of malnutrition.  

An April 2008 VA treatment record documents the Veteran's complaint of some bilateral lower abdominal pain.  She denied fever but admitted to a lot of constipation and some stomach distention.  The assessment was chronic constipation-predominant IBS.  

The Veteran was seen by VA in September 2008 with complaint of nausea and vomiting since that morning.  She reported no appetite the day prior and that she woke up that morning feeling nauseous.  She thought she needed something to eat and ate an apple, which she vomited a little while later.  The Veteran reported dizziness, feeling flushed, and constipation.  She denied fever, shakes, chills, abdominal pain, diarrhea and melena.  The assessment was nausea and vomiting secondary to constipation.  

A September 2008 VA liver consult reveals that the Veteran had a history of constipation predominant IBS and gastroparesis and had been having diffuse abdominal pain with nausea and vomiting for the past four months.  She had been following with primary care and her gynecologist for pelvic/left sided pain, which led to her undergoing a computed tomography (CT) scan of her abdomen.  The physician reported that the CT was overall normal with the exception of an enlarged left side of the liver.  Abdominal pain was reportedly located in the right upper quadrant/mid abdomen, and was sharp and nonradiating.  It occurred at all times of day and night without relief with change in position and medications.  It was not associated with food intake.  

Private treatment records reveal that another gastric emptying scan was conducted in March 2010.  The impression was mild delayed gastric emptying.  A CT scan of the Veteran's abdomen and pelvis was also performed in March 2010.  The Veteran refused oral contrast.  The liver, bile ducts, gallbladder, pancreas, spleen, adrenal glands and kidneys were normal.  The lack of oral contrast severely limited the ability to evaluate the bowel, but the small bowel was noted to be collapsed, as was the stomach.  No obvious bowel wall thickening was appreciated and there was no bowel dilation.  The appendix was normal and the colon was stool-filled and unremarkable.  The impression was normal abdominal and pelvic CT.  Private treatment records also reveal that an EGD was conducted in March 2010 due to the Veteran's chronic cough and left upper quadrant abdominal pain.  The duodenal bulb was normal in appearance, as was the posbulbar duodenum.  A polyp was found in the body of the stomach and a small polyp was noted in the body.  Otherwise, the stomach appeared normal and the esophagus and gastroesophageal junction were completely normal in appearance.  Biopsies were taken during the EGD.  The pathology report contained a final diagnosis of antral and body-type mucosa with chronic gastritis; and polypod fragment of gastric mucosa with foveloar hyperplasia and chronic inflammation.  See records from Georgetown University Hospital.  

The Veteran underwent a VA stomach, duodenum and peritoneal adhesions examination in January 2011.  She reported IBS as a problem but denied taking any current medication for it.  The Veteran reported current constipation with bowel movements occurring approximately once a week.  She noted some relief with Miralax, which helped her to have a bowel movement approximately twice a week.  The Veteran stated that she attempts to eat small frequent meals and avoids certain foods (i.e. gluten intolerance).  The Veteran also reported gastritis/stomach ulcers as a problem, but clarified that she had not had any further difficulties with ulcer disease since service.  In terms of medical history, there were no episodes of incapacitation due to stomach or duodenal disease; no episodes of abdominal colic, nausea or vomiting, and abdominal distention; and there was no gnawing or burning pain.  The Veteran did report episodes of hematemesis or melena and indicated that the last time she had hematemesis was December 2010, of moderate severity.  The Veteran also reported a history of nausea, which reportedly occurred daily, and constipation, but denied histories of vomiting and diarrhea.  

Following physical examination, which did not reveal anemia or signs of significant weight loss or malnutrition, but did reveal a soft abdomen that was not tender and not distended with normal bowel sounds throughout, the Veteran was diagnosed with chronic gastritis without gastric outlet obstruction; IBS; and grade I (mild) idiopathic gastroparesis.  The examiner also noted the findings of the May 2006 gastric emptying scan and a June 2007 imaging report of the small bowel, which showed normal bowel gas pattern; no mucosal abnormality, constricting lesion, or extraluminal mass; normal bowel motility with normal transit time through the small bowel to the large bowel; and normal terminal ileum.  In the opinion section, the examiner indicated that IBS was due to or a result of the service-connected gastritis.  The explanation was that IBS is a diagnosis of exclusion made when all other entities have been rules out.  The examiner noted that the Veteran has a long and complex gastrointestinal history with documented evidence of gastritis and polyps.  Her primary symptoms are nausea, vomiting, constipation, and abdominal discomfort.  The examiner explained that these symptoms can all be present to varying degrees with gastritis, as well as gastroparesis and IBS.  The examiner noted that the Veteran carries all three diagnoses and that she could not determine which symptoms were attributable to which.  

Given the findings of the January 2011 VA examiner that it was not possible to determine what symptoms were attributable to the diagnosed gastritis, gastroparesis and/or IBS, the Board will consider all of the symptomatology contained in the evidence as related to the service-connected gastritis and stomach ulcers.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  The Board will also provide the diagnostic criteria used to evaluate irritable colon syndrome, found at 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under these criteria, a noncompensable rating is provided for mild disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent rating is provided for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress; and a 30 percent rating is provided for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

The preponderance of the evidence of record does not support the assignment of a rating in excess of 10 percent for the service-connected gastritis and stomach ulcers.  At the outset, the Board acknowledges the Veteran's subjective complaints regarding her condition and finds her assertions both competent and credible.  The Board also acknowledges that the March 2010 EGD revealed stomach polyps.  There is no evidence, however, of stomach ulcer, see August 2006 and March 2010 EGD reports; March 2010 CT scan, and the Veteran herself has denied any problems with stomach ulcers since service.  See January 2011 VA examination report.  Given the absence of gastric/stomach ulcer, the evidence does not support the assignment of the next highest (20 percent) rating under Diagnostic Code 7304.  The absence of any ulceration in the stomach also does not support the assignment of the next highest (30 percent) rating under Diagnostic Code 7807, which requires chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  Rather, the mucosa of the antrum stomach appeared erythematous and there was no evidence of gastric outlet obstruction during the August 2006 EGD and other than a polyp, the stomach appeared normal during the March 2010 EGD.  Lastly, there is no evidence of severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Although the Veteran has consistently reported constipation as a result of her gastrointestinal disorder, she has repeatedly denied diarrhea.  See September 2008 VA treatment record; January 2011 VA examination report.  In the absence of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, the assignment of the next highest (30 percent) rating provided under Diagnostic Code 7319 is also not for application.  

In sum, the preponderance of the evidence supports the 10 percent disability rating assigned for gastritis and stomach ulcers.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Extraschedular Consideration 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected gastrointestinal disability picture is not so unusual or exceptional in nature as to render the 10 percent rating assigned inadequate at any time during the period on appeal.  The Veteran's service-connected gastrointestinal disability is evaluated under the Rating Schedule for the digestive system, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology for both.  38 C.F.R. § 4.114.  The Veteran's gastrointestinal disability is manifested by subjective evidence of abdominal pain, nausea, postprandial vomiting, weight loss, bloating, constipation and hematemesis, as well as objective evidence of delayed gastric emptying, weight loss and abdominal tenderness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 10 percent disability rating assigned.  Ratings in excess of 10 percent are provided for certain manifestations of a gastrointestinal disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 10 percent disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a right shoulder disorder is denied.  

A rating in excess of 10 percent for gastritis and stomach ulcers is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


